DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed recently regarding the filter associated with “predetermine value of far and near distance for obtaining desired signal related to spherical microphone” have been fully considered and thus all pending claims are now allowed. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Timothy B. Scull on 11/18/2021.

1.	(Currently Amended) An acoustic signal separation device for separating a desired acoustic signal from a first acoustic signal, the device comprising:
a  and is emitted from a position in proximity to the plurality of microphones with a value corresponding to an estimated value of a long-distance acoustic signal, wherein the long-distance acoustic signal is emitted from a position far from the plurality of microphones; and
the filter configured to acquire, from the first acoustic signal derived from a signal collected by a specific microphone 
wherein the predetermined function is
a sound emitted from the position close to the plurality of microphones is collected by the plurality of microphones as a spherical wave, and
a sound emitted from the position far from the plurality of microphones is collected by the plurality of microphones as a plane wave.


4.	(Currently Amended) The acoustic signal separation device according to 

5.	(Canceled) 


6.	(Currently Amended) A computer-implemented acoustic signal separation method for separating a desired acoustic signal from a first acoustic signal, the method comprising:
creating a 
acquiring, by the filter, 
wherein the predetermined function is


7.	(Currently Amended) The computer-implemented acoustic signal separation method of claim 6, the method further comprising:
receiving learning data comprising the value corresponding to [[an]] the estimated value of a short-distance acoustic signal and the value corresponding to [[an]] the estimated value of a long-distance acoustic signal which is emitted from a position far from the plurality of microphones






8.	(Currently Amended) A computer-readable non-transitory recording medium storing computer-executable program instructions that when executed by a processor cause a computer system to function as the acoustic signal separation device, the device comprising:
a 
the filter configured to acquire, from the first acoustic signal derived from a signal collected by a specific microphone positioned inside the sphere, the desired acoustic signal representing at least one of a sound emitted from a position in proximity to the specific microphone and a sound emitted from a position far from the specific microphone,
wherein the predetermined function is a function which uses such an approximation of:
a sound emitted from the position close to the plurality of microphones is collected by the plurality of microphones as a spherical wave, and



10.	(Currently Amended) The acoustic signal separation device according to claim 

11.	(Currently Amended) The acoustic signal separation device according to 


15.	(Currently Amended) The computer-implemented acoustic signal separation method of claim 6, wherein the 


16.	(Currently Amended) The computer-implemented acoustic signal separation method of claim 12, wherein the 

17.	(Currently Amended) The computer-implemented acoustic signal separation method of claim 13, wherein the 

18.	(Currently Amended) The computer-readable non-transitory recording medium of claim 8, wherein the estimated value of the short-distance acoustic signal is obtained by using the second acoustic signal and the predetermined function, and the estimated value of the long-distance acoustic signal is obtained by using the second acoustic signal and the estimated value of the short-distance acoustic signal.


21. 	(Currently Amended)	The computer-readable non-transitory recording medium of claim 19, 
wherein the .



Allowable Subject Matter
Claim(s) 1-4, 6-19, 21 are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654